Title: To George Washington from Thomas Irwin, 15 July 1791
From: Irwin, Thomas
To: Washington, George



Sir,
Philadelphia 15th July 1791

I hereby take the liberty of Congratulating your Excellency on your safe arrivall from the Southern Tour of the United States over which I hope you will long, and happily preside.
I must beg your Excellencys permission to state a few facts and make a request. I have been a Merchant of this City Twenty Years, in the course of the late Revolution, few owned more private Vessells of War than I did, and no persons Vessells delivered more English Prisonors to the American Commissary, either in

the American and French Ports than mine did, towards the conclution of the War Fortune proved unkind, and I had not less than 13 or 14 well equiped Letters of Marque (in all of which I was largely concearned) Captured by the Enemy, since the Peace I owned a part of a large Ship which was Captured by the Algerines. I have lately made a Voyage, to the West Indias where I have also been unfortunate and at the Havana I lost near 20,000 Dollars, from such a Train of missfortunes your Excelly will naturly conclude that my Finances are exausted, that being the case, and being informed, that an Office is Vacant, that requires an accomptant to fill it. I mean that of Auditor. I take the Liberty of Offering your Excellency my service and of assuring you that should I be so happy as to meet your Excellencys Approbation, unremitting care attention and Fidelity shall be used by me in the Execution of the Business—should an information respecting my Character be necessary, I will be much Obliged to your Excellency If you will please to inquire of the Govornor of this State the Governor of New Jersey, The Honable Judge Wilson, Robt Morris and Blair McClenachan Esqrs. or Genl Irvine—If I should not be so happy as to meet your Excellencys choise in this appointment I request you will please to remember me, when a future opportunity may Offer. I have the Honor to be with every sentiment of regard &c. &c. &c. Your Excellencys Most Obt most Huml. servt

Thomas Irwin

